Citation Nr: 1825094	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-33 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, to include as secondary to traumatic brain injury (TBI).

5.  Entitlement to service connection for irritable bowel syndrome.

6.  Entitlement to service connection for headaches, to include as secondary to TBI.

7.  Entitlement to service connection for residuals of an allergic reaction to sulfa drugs.

8.  Entitlement to service connection for narcolepsy, to include anxiety, to include as secondary to TBI.

9.  Entitlement to an initial compensable rating for residuals of excision of a vaginal cyst.

10.  Entitlement to an initial compensable rating for TBI.

11.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1982 to September 1982 and on active duty from July 1983 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and September 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018, the Veteran and her husband testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

To that end, the Veteran notified VA in February 2014 that she had received treatment at the VA Roundebush Medical Center in Indianapolis.  It does not appear that these records, which are considered to be in VA possession, have been associated with the Veteran's file.  As such, a remand is in order so that these records can be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016). 

After receipt of such records, the AOJ is to review the complete file and conduct any additionally indicated development, to include obtaining any VA examinations and/or opinions deemed necessary for the adjudication of the claims.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from the VA Roundebush Medical Center in Indianapolis.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After receipt of such records, review the complete file and conduct any additionally indicated development, to include obtaining any VA examinations and/or opinions deemed necessary for the adjudication of the claims.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




